Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 21, 2015

                                      No. 04-15-00127-CV

                EL CABALLERO RANCH, INC. and Laredo Marine, L.L.C.,
                                 Appellants

                                                v.

                               GRACE RIVER RANCH, LLC,
                                       Appellee

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 13-04-00108-CVL
                           Honorable Stella Saxon, Judge Presiding

                                            ORDER

        In accordance with this court’s memorandum opinion of this date, Appellee’s “First
Amended Motion to Dismiss Appeal for Want of Jurisdiction” is GRANTED, and this appeal is
DISMISSED FOR LACK OF JURISDICTION. The previously-ordered stay of enforcement of
the injunctive relief granted in the trial court’s March 3, 2015 partial summary judgment order is
LIFTED.

       Appellee’s “Motion for Reconsideration of Order on Motion for Emergency Stay of
Temporary Injunction Challenged on Interlocutory Appeal” is DENIED AS MOOT. It is
ORDERED that Appellee Grace River Ranch, LLC, recover its costs of appeal from Appellants
El Caballero Ranch, Inc. and Laredo Marine, LLC.

       It is so ORDERED on October 21, 2015.

                                                     _____________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2015.


                                                     Keith E. Hottle, Clerk